Johnson, Judge:
The merchandise involved in this appeal for re-appraisement consists of a stroke shaping machine and equipment, imported from England on or about July 25, 1958. It was entered at the unit invoice prices, less 27% percent trade discount, plus packing. It was appraised in British currency at the following amounts, less 12% per centum, plus packing:
Stroke shaping machine_£332-0-0
Electrical equipment_ 31-0-0
Swivel table_ 14-0-0
When the case was called for trial, it was stipulated by and between counsel for the respective parties that the value or price at the time *608of exportation of the merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of England, in the usual wholesale quantities and in the ordinary course of trade, including the electrical equipment and accessories, was 332 pounds sterling, plus 14 pounds, less 12% per centum, plus packing, as shown on the invoice, and that there was no higher export value.
On the agreed facts, I find that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the machine involved herein, including the electrical equipment and accessories, and that such value is 332 pounds sterling, plus 14 pounds, less 12% per centum, plus packing, as shown on the invoice.
Judgment will be rendered accordingly.